Citation Nr: 1019318	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  09-29 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether the evaluation for thrombophlebitis of the left 
lower leg was properly reduced from 40 percent disabling to 
noncompensable, effective April 1, 2009.

2.  Entitlement to service connection for right leg disorder 
as secondary to the service-connected disability of 
thrombophlebitis, left lower leg (right leg disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In March 1971, the Veteran was granted service connection for 
thrombophlebitis of the left lower leg, at an initial 
noncompensable disability rating.

In an August 2007 rating decision, the RO increased the 
disability rating for the Veteran's thrombophlebitis of the 
left lower leg to 40 percent, effective March 2007.

Based on the results of a June 2008 VA examination of the 
Veteran's left lower leg, the RO issued a rating decision in 
December 2008, decreasing the disability rating for left 
lower leg thrombophlebitis to noncompensable, effective April 
1, 2009.

The issue before the Board at this time, with regards to left 
lower leg thrombophlebitis, is whether this service-connected 
disability has been properly reduced to a noncompensable 
evaluation.

In April 2010, the Veteran testified during a Videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is associated with the claims file.



FINDINGS OF FACT

1.  The Veteran's left lower leg thrombophlebitis does not 
result in edema and is asymptomatic.

2.  During the April 2010 Videoconference hearing before the 
undersigned, prior to the promulgation of a decision in the 
appeal, the Veteran's representative stated the withdrawal of 
the Veteran's appeal for service connection for a right leg 
disability.


CONCLUSIONS OF LAW

1.  The criteria for reduction of the evaluation for 
thrombophlebitis of the left lower leg from 40 percent 
disabling to noncompensable, effective April 1, 2009, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.344(c), 4.1-7, 4.10, 4.40, 4.59, 4.104, Diagnostic Code 
7121 (2009).

2.  The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to service connection for a right 
leg disability have been met. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).

At the start of the Videoconference hearing before the 
undersigned in April 2010, the Veteran's representative 
confirmed the withdrawal of the claim for service connection 
for a right leg disability.  Hearing transcript at 2.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and the appeal is 
dismissed.

Reduction in the evaluation of left lower leg 
thrombophlebitis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

If a disability rating has been continued at the same level 
for long periods, i.e. five years or more, VA may not reduce 
the evaluation based on examinations less full and complete 
than those on which payments were authorized or continued.  
38 C.F.R. § 3.344(a).

When a disability has not become stable and is likely to 
improve, and the disability rating has not continued at the 
same level for at least five years, a reexamination 
disclosing improvement in that disability will warrant a 
reduction in its rating.  38 C.F.R. § 3.344(c).  The duration 
of the disability rating at issue is measured by the 
effective date assigned for that rating until the effective 
date of the actual reduction.  Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

The disability in question, the Veteran's left lower leg 
thrombophlebitis, is rated by analogy under 38 C.F.R. § 
4.104, Diagnostic Code 7121, for post-phlebitic syndrome of 
any etiology with findings attributed to venous disease.  The 
Board has reviewed other diagnostic codes and finds this to 
be the clearly most appropriate code for the Veteran's 
thrombophlebitis.

Vascular insufficiency may be evaluated under Diagnostic Code 
7121 by application of a general rating formula for diseases 
of the heart and by application of a formula based on post- 
phlebitic syndrome of any etiology with the following 
findings attributed to venous disease:



Massive board-like edema with constant 
pain at 
rest...................................
.......................................
..100

Persistent edema or subcutaneous 
induration, statis pigmentation or 
eczema, and persistent ulceration....60

Persistent edema and stasis 
pigmentation or eczema, with or without 
intermittent 
ulceration......................40

Persistent edema, incompletely relieved 
by elevation of extremity, with or 
without beginning stasis pigmentation 
or 
eczema.................................
............20

Intermittent edema of extremity or 
aching and fatigue in leg after 
prolonged standing or walking, with 
symptoms relieved by elevation of 
extremity or compression 
hosiery................................
...................10

Asymptomatic palpable or visible 
varicose veins........0

The procedural and evidentiary requirements for reducing an 
evaluation depend on whether the reduced evaluation results 
in a reduction or discontinuance of compensation payments 
currently being made and the length of time the evaluation 
has been in place at the time of the reduction.

If a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the RO must issue a rating 
proposing the reduction and setting forth all material facts 
and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is 
allowed for response.  Id.  Furthermore, the effective date 
of the reduction will be the last day of the month in which a 
60 day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R.  § 3.105(e), (i).

Additionally, in order to reduce ratings that have continued 
for 5 years or more, VA must comply with specific criteria 
regarding examinations and the record, as specified in 38 
C.F.R. § 3.344 (a) and (b).  These criteria do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  38 C.F.R. § 3.344(c).  In the latter instance, 
re-examinations disclosing improvement, physical or mental, 
in these disabilities will warrant reduction in rating.  Id.

The duration of the disability rating at issue is measured by 
the effective date assigned for that rating until the 
effective date of the actual reduction.  Brown v. Brown, 5 
Vet. App. 413, 418 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  In the context of a rating reduction 
case, it must be shown by a preponderance of the evidence 
that the reduction was warranted.  Brown, 5 Vet. App. at 421; 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The issue before the Board is whether the preponderance of 
the evidence supported the reduction from 40 percent to 
noncompensable and whether a higher rating is warranted for 
any period under appeal.  Since the benefit of reasonable 
doubt goes to the veteran in any rating determination, the 
issue before the Board amounts to whether the ratings in 
place over the course of the Veteran's claim and appeal were 
and are appropriate.

In March 1971, the Veteran was granted service connection for 
his left lower leg thrombophlebitis with a noncompensable 
evaluation.

An August 2007 rating decision increased the rating for this 
disability to 40 percent based on an August VA examination, 
which indicated that the Veteran had varicose veins without 
ulcer but with 2+ edema.

A VA outpatient treatment report from October 2007 indicated 
that there were no skin changes and no edema of the left 
lower extremity, providing evidence against this claim.  The 
Veteran did complain of spontaneous weakness of the legs.  

At the time of the VA examination in June 2008, the Veteran 
complained of thrombophlebitis on the left leg greater than 
the right leg.  Upon examination of the lower extremities, 
there were varicose veins present in both legs.  However, 
there was no ulcer formation, no edema, stasis pigmentation, 
or eczema.  The impression of the examiner was that the 
Veteran did not have thrombophlebitis at that time and that 
his symptoms were consistent with a neuropathy, providing 
highly probative evidence against this claim clearly 
indicating that the Veteran did not have the disability upon 
which she is service connected (thrombophlebitis). 

The RO issued a rating decision in August 2008 proposing to 
decrease the Veteran's evaluation for left lower leg 
thrombophlebitis to noncompensable (meeting the requirements 
for notice for a reduction), based on the June 2008 
examination results which revealed no edema of the left lower 
leg.

A December 2008 rating decision decreased the left lower leg 
thrombophlebitis evaluation to noncompensable, effective 
April 1, 2009.

A VA outpatient treatment report from March 2009 indicated 
negative results for deep vein thrombosis or superficial 
thrombophlebitis in the venous systems of either lower 
extremities, providing more evidence against this claim.  In 
addition, at that time, no varicosities were seen.

In April 2009, the Veteran underwent another VA examination 
of his lower extremities.  There, after a complete and 
thorough physical evaluation, the examiner opined that he 
"find[s] no evidence to suggest the presence of 
thrombophlebitis.  The last diagnosed episode of 
thrombophlebitis was apparently in march of 1969...The venous 
studies performed recently indicate no evidence of active 
deep vein or superficial thrombophlebitis."

Clearly, a finding that the Veteran does not have 
thrombophlebitis supports a finding that the Veteran should 
not receive a compensable evaluation for thrombophlebitis.

The same examiner from the April 2009 VA examination afforded 
the Veteran another examination in January 2010.  The 
examiner noted that the Veteran contended that the April 2009 
examiner was not a neurologist and therefore, was not fully 
qualified to provide an opinion as to his disability.  The 
examiner clarified that he is the same examiner from the 
April 2009 examination and that he is, indeed a neurologist.

Upon examination of the legs, the examiner indicated that 
there were some very faint areas of superficial varicosities 
in the medial proximal lower legs bilaterally.  There was no 
tenderness in the lower extremities and no swelling, edema, 
or cyanosis.  

Of significance, the examiner noted that there was no 
evidence, on examination, of active thrombophlebitis, 
providing more evidence against this claim.

The examiner provided a detailed explanation of his 
conclusion that "there is no evidence of thrombophlebitis in 
the veteran's lower extremities."  He noted that the records 
indicated that if the Veteran did, in fact, have 
thrombophlebitis in his lower extremity, it was isolated to 
the left lower extremity with no evidence in his medical 
records of thrombophlebitis in the right lower extremity.  In 
addition, the examiner explained that recent venous studies 
in both lower extremities demonstrate no evidence of deep 
vein thrombosis or superficial thrombophlebitis.  The Veteran 
had some very mild, superficial varicosities in lower 
extremities, as noted on examination, however, the examiner 
concluded that those mild, superficial varicosities were 
insignificant and not symptomatic.

The Board has reviewed the Veteran's VA outpatient treatment 
reports.  There is no additional evidence favorable to the 
Veteran's claim in those records.

All results above, overall, are found by the Board to provide 
evidence against this claim, indicating sustained improvement 
of the condition, outweighing the Veteran's contentions.  The 
evidence from October 2007, forward, demonstrates that the 
Veteran did not have thrombophlebitis of the left lower leg.  
This is evidence that the criteria for a noncompensable 
evaluation have been met as the Veteran's service-connected 
left lower leg thrombophlebitis is asymptomatic.

With regard to the March 2010 report submitted by the 
Veteran, it does not support, nor refute, the Veteran's 
claim.  In this regard, if the Veteran wishes to file a claim 
of service connection for neuropathy, he may do so with the 
RO.  The issue before the Board at this time is whether the 
Veteran's service connected thrombophlebitis should have been 
reduced by the RO.  As multiple reports clearly indicate that 
the Veteran does not have thrombophlebitis, the answer to 
this question is clear.  The March 2010 report, which clearly 
indicates no connection between thrombophlebitis and 
polyneuropathy, does not raise this issue of service 
connection for neuropathy on the record. 

The Board has taken into consideration the Veteran's 
statements, including his testimony from the April 2010 
videoconference hearing, but finds that they are outweighed 
by the post-service medical evidence cited above.  

The Board has also considered an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined referral for extraschedular consideration is not 
warranted in this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disability resulting from thrombophlebitis of the left lower 
leg.  There are no manifestations of the Veteran's disability 
that have not been contemplated by the rating schedule and an 
adequate evaluation was assigned based on evidence showing 
the symptomatology and/or disability.  Without giving the 
Veteran to benefit of all doubt, the current findings could 
not be justified.  Therefore, no referral for extraschedular 
consideration is required and no further analysis is in 
order.

The Board does not find evidence that the evaluation for the 
Veteran's left lower leg thrombophlebitis should be increased 
for any other separate period based on the facts found during 
the whole appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

In summary, the preponderance of evidence shows that the 
reduction in evaluation from 40 percent to noncompensable, 
effective April 1, 2009, was proper.  Hence, his claim 
involving the evaluation assigned for the left lower leg 
thrombophlebitis must be denied.

In denying these claims, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The duty to notify under the VCAA is triggered by the receipt 
of a claim.  In the case of a reduction, there has been no 
claim, and the duty is therefore not applicable.  Moreover, 
the Board notes that the regulation governing reduction, 38 
C.F.R. § 3.105(e), contains its own notice provisions and 
procedures.  The VCAA is not applicable where the law 
governing the matter in question does so.  Barger v. 
Principi, 16 Vet. App. 132 (2002).

The VA regulation at 38 C.F.R. § 3.105 provides that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).

The Board finds that VA has complied with the notice 
procedures of § 3.105(e), and has provided adequate notice 
even under the VCAA if it were applicable.  The August 2008 
notification letter to the Veteran and the accompanying 
proposed rating decision detailed the proposed actions, 
provided notice of the applicable evaluation criteria, 
described the types of evidence which would be helpful in 
avoiding the proposed reduction, and informed him of the 
right to request a hearing on the matter.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
while the process of reduction was not initiated by a claim 
for benefits, in disputing the proposed action and then 
initiating an appeal for regarding such, the Veteran has 
triggered VA's duty to assist.

The Board finds that that the duties to assist provisions of 
the VCAA have been satisfied.  The Veteran has been afforded 
VA examinations and VA has obtained VA treatment records.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The evaluation for thrombophlebitis of the left lower leg was 
properly reduced from 40 percent disabling to noncompensable, 
effective April 1, 2009.


Entitlement to service connection for a right leg disability 
is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


